Case 1:20-cv-02768-WJM-STV Document 31 Filed 09/18/20 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Date:                September 18, 2020
  Deputy Clerk:        Anna Frank
  Court Reporter:      Mary George


   Civil Action No. 20-cv-02786-WJM-STV                 Counsel:

   STATE OF COLORADO, and                               Eric Olson
   JENA GRISWOLD, Colorado Secretary of State,          Peter Baumann

         Plaintiffs,

   v.

   LOUIS DEJOY, in his official capacity,           Kevin Traskos
   SAMARN S. REED, in his official capacity as the  Lauren Dickey
   Denver, Colorado Regional Postmaster,
   CHRIS J. YAZZIE, in his official capacity as the
   Albuquerque, New Mexico Regional Postmaster, and
   UNITED STATES POSTAL SERVICE,

         Defendants.


                                  COURTROOM MINUTES


  PRELIMINARY INJUNCTION HEARING

  9:39 a.m.    Court in session.

  Appearances of Counsel.

  Discussion held regarding the terms the Settlement Agreement [ECF 30-1], as stated on
  the record.

  10:04 a.m.   Court in recess.

  Total time in court: 0:25
